Title: To Benjamin Franklin from Edward Bancroft, 28 August 1781
From: Bancroft, Edward
To: Franklin, Benjamin


Dear Sir
Chaillot 28th. August 1781.
Of all the goods which I have at different times sent to America above four fifths were long since paid for. I was however under the necessity some time ago of accepting Bills for about 10,000 Livres on acct. of the residue of these goods (consigned to Mr. Wharton), & I had then no doubt, but I should in time have received abundant means of paying them, either from him, or from Mr. Holker & others, who ought to have before this remitted me near 200,000 Livres. No remittances have however yet Come & my Bills have fallen due—fortunately I have been able either to pay or settle all excepting one, which is in the hands of a Stranger, & which I cannot settle unless I can borrow about fifteen hundred Livres. When I think of the numerous Applications, for money to which you have been exposed, it gives me infinite Pain to think of adding to the number; nor would I entertain the Idea of it a moment, was not the necessity into which I am fallen (contrary to all my expectations,) so very urgent, & was I not also fully perswaded that the time cannot now be long, before it will be in my Power to replace that Sum, if you will have the goodness to lend it to me; and in the mean time I will lodge Ample Securities with you. I am so strongly averse from applications of this nature, that I had determined two or three years ago never to expose myself even to the possibility of being Obliged to trouble my friends any more in this way, & certainly if I could have foreseen the smallest risk of those delays which have occasioned my present embarrasment, no consideration should have engaged me to extend my Adventures so far. I flatter myself however that this will be the last trouble of this nature which I shall give, & I beg you will have the Kindness to excuse it, & believe me always Dear Sir Your most respectful & Affectionate humble Servant
Edwd. Bancroft
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire des Etats / Unis &c en son Hotel / a / Passy.
Endorsed: Private
Notation: Dr. Bancroft 28 Augt 1781.
